UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:42,105,106 shares as of November 3, ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) September 30, December 31, 2009 2008 ASSETS Current assets: Cash $ 1,392,875 $ 2,985,289 Accounts receivable, net of allowance for doubtful accounts of $181,000 in 2009 and $108,000 in 2008 1,478,843 2,556,945 Accounts receivable - related party 1,366 - Inventories 1,098,006 1,353,915 Deferred income taxes 134,000 68,000 Other current assets 126,669 107,423 Total current assets 4,231,759 7,071,572 Property and equipment, net 5,823,603 5,682,457 Other assets: Deferred income taxes 3,055,000 1,787,000 Intangible assets, net 60,802 69,815 Total other assets, net 3,115,802 1,856,815 Total assets $ 13,171,164 $ 14,610,844 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt obligations $ 532,692 $ 503,576 Lines of credit - bank 97,934 - Short-term notes payable 1,400,000 1,000,000 Accounts payable 480,422 1,421,423 Accounts payable - related party 275,363 89,372 Accrued expenses 187,908 162,136 Accrued payroll and payroll taxes 388,655 324,339 Customer deposits 45,609 431,775 Total current liabilities 3,408,583 3,932,621 Long-term debt obligations, net of current portion 5,375,524 5,487,293 Stockholders’ equity: Common stock - $.001 par value; 100,000,000 shares authorized, 42,098,009 and 41,579,157 shares issued and outstanding, respectively 42,098 41,579 Additional paid-in capital 10,312,993 8,998,941 Accumulated deficit (5,968,034 ) (3,849,590 ) Total stockholders’ equity 4,387,057 5,190,930 Total liabilities and stockholders’ equity $ 13,171,164 $ 14,610,844 The accompanying notes are an integral part of these consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2009 2008 2009 2008 Revenue $ 1,861,409 $ 2,159,909 $ 6,210,734 $ 5,729,234 Cost of goods sold 1,502,393 1,995,987 5,235,857 5,025,511 Gross profit 359,016 163,922 974,877 703,723 Selling, general and administrative expenses 978,014 563,840 2,752,176 1,588,806 Loss from operations (618,998 ) (399,918 ) (1,777,299 ) (885,083 ) Other income (expense): Interest expense (237,709 ) (111,049 ) (1,689,625 ) (282,855 ) Interest income 2,686 - 14,480 - Total other income (expense) (235,023 ) (111,049 ) (1,675,145 ) (282,855 ) Loss before (benefit) for income taxes (854,021 ) (510,967 ) (3,452,444 ) (1,167,938 ) Income tax (benefit) (306,000 ) (228,000 ) (1,334,000 ) (413,000 ) Net loss (548,021 ) (282,967 ) (2,118,444 ) (754,938 ) Less: Net income attributable to non-controlling interest in variable interest entities - (43,838 ) - (138,144 ) Net loss attributable to Energy Composites Corporation $ (548,021 ) $ (326,805 ) $ (2,118,444 ) $ (893,082 ) Net loss per common share - basic and diluted $ (0.01 ) $ (0.01 ) $ (0.05 ) $ (0.04 ) Weighted average shares outstanding - basic and diluted 42,097,929 24,000,000 42,030,708 24,000,000 The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (2,118,444 ) $ (893,082 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-controlling interest in variable interest entities - 138,144 Depreciation and amortization 325,549 254,252 (Gain) loss on sale of other assets (650 ) 3,285 Amortization of debt discount for imputed interest 2,935 2,745 Amortization of discount for warrants and beneficial conversion feature on convertible debt 1,327,291 - Stock issued for interest payments 73,948 - Stock issued for compensation 165,623 - Deferred income taxes (1,334,000 ) (413,000 ) Changes in operating assets and liabilities: Accounts receivable, net 1,078,102 (532,388 ) Accounts receivable - related party (1,366 ) - Inventories 255,909 (492,896 ) Other current assets (19,246 ) (66,167 ) Accounts payable (941,001 ) 295,806 Accounts payable - related party 185,991 - Accrued expenses 25,772 113,425 Accrued payroll and payroll taxes 64,316 239,234 Customer deposits (386,166 ) 113,316 Net cash used in operating activities (1,295,437 ) (1,237,326 ) Cash flows from investing activities: Purchase of property and equipment (444,949 ) (740,148 ) Proceeds from sale of property and equipment 650 16,500 Net cash used in investing activities (444,299 ) (723,648 ) Cash flows from financing activities: Increase (decrease) in bank overdraft payable - (168,087 ) Net borrowings from lines of credit - bank 97,934 205,622 Financing costs for long-term debt (3,320 ) - Net borrowings from short-term notes payable 400,000 2,874,774 Payments on long-term debt (347,292 ) (193,067 ) Capital distributions by variable interest entities - (52,250 ) Net cash provided by financing activities 147,322 2,666,992 Net increase (decrease) in cash and cash equivalents (1,592,414 ) 706,018 Cash and cash equivalents: Beginning of period 2,985,289 30,739 End of period $ 1,392,875 $ 736,757 The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by Energy Composites Corporation (formerly Las Palmas Mobile Estates) (“Company” or “ECC”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, it does not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period.This financial information should be read in conjunction with the December 31, 2008 audited consolidated financial statements and notes included in the Company’s Form 10-K filed on March 31, 2009. Note 2.Nature of Business and Significant Accounting Policies Nature of Business The Company is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company has a service division that provides installation and repair of various piping projects.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. The Company was organized October 29, 1992 under the laws of the State of Nevada.The Company had not started its planned principal operations until October 14, 2008.On June 27, 2008, Las Palmas Mobile Estates entered into a Share Exchange Agreement whereby it agreed to issue 28,750,000 shares of its common stock to acquire all of the outstanding shares of Advanced Fiberglass Technologies, Inc., a Wisconsin corporation (“AFT”). As part of the Share Exchange Agreement, prior to the closing of the transaction on October 14, 2008, 4,750,000 restricted common shares were issued to a consultant for services provided in connection with this transaction, which were valued at $420,000.These 4,750,000 shares were part of the 28,750,000 shares described above.Upon completion of the transaction on October 14, 2008, AFT became a wholly-owned subsidiary of the Company.Since this transaction resulted in the existing shareholders of AFT acquiring control of Energy Composites Corporation, for financial reporting purposes, the business combination has been accounted for as an additional capitalization of the Company (a reverse acquisition with AFT as the accounting acquirer).Accordingly, AFT’s net assets are included in the consolidated balance sheet at their historical value.The operations of AFT were the only continuing operations of the Company. The accompanying financial statements for the three and nine months ended September 30, 2008 present the historical financial information of AFT.The outstanding common shares of AFT at September 30, 2008 have been restated to reflect the shares issued upon reorganization. In June 2009, we created a wholly-owned subsidiary, Innovative Composite Solutions, LLC (“ICS”) to serve as a distribution company for resins and composites materials. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries AFT and ICS, after elimination of all intercompany accounts, transactions, and profits. 5 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company also consolidates its financial results with entities determined to be variable interest entities (VIEs), for which the Company is deemed to be the VIE’s primary beneficiary.See the accounting policy on “Variable Interest Entities” for further information. Variable Interest Entities Until December 31, 2008, the Company was considered the primary beneficiary of the following entities: M&W Fiberglass, LLC (“M&W”) was a lessor of real estate to AFT and was wholly owned by the initial stockholder of AFT, now the majority stockholder of the Company.As of August 2007, M&W began leasing a newly constructed manufacturing and office facility (73,000 square feet) at Commerce Drive, Wisconsin Rapids, Wisconsin to the Company at $30,000 per month from August 1, 2007 to December 31, 2007 and $35,000 per month starting January 1, 2008.On December 31, 2008, the Company exercised an option to purchase the manufacturing facility from M&W for $4,500,000 and assumed all of M&W’s debt related to the property.In addition, all guarantees of M&W debt by the Company were released by the lender.As a result of these actions, the Company was no longer considered the primary beneficiary of M&W after December 30, Fiberglass Piping & Fitting Company (“FPF”) is a wholesale distributor of fiberglass piping and was wholly owned by the initial stockholder of AFT, now the majority stockholder of the Company.FPF started operations as a newly formed S-corporation on September 16, 2006 and had limited operations during 2006 and 2007.Prior to December 31, 2008, all FPF financing was secured by the unlimited guarantee of the Company.As of December 31, 2008, FPF became financially independent of the Company by the sole FPF stockholder contributing $200,000 of additional capital to FPF and FPF moving out of AFT’s manufacturing facility to its own location.In addition, all guarantees of FPF debt by the Company were released by the lender.As a result of these actions, the Company was no longer considered the primary beneficiary of FPF after December 30, 2008. For the three and nine months ended September 30, 2008, the statements of operations and cash flows have been presented on a consolidated basis to include the variable interests in M&W and FPF.All significant intercompany accounts and transactions have been eliminated in consolidation. The Company’s consolidated balance sheets at September 30, 2009 and December 31, 2008 and the statements of operations and cash flows for the three and nine months ended September 30, 2009 do not include the activities of M&W and FPF. For the three months ended September 30, 2008, the revenue of the VIEs represented $147,547, or 6.8% of the consolidated revenue of the Company.For the nine months ended September 30, 2008, the revenue of the VIEs represented $454,523, or 7.9% of the consolidated revenue of the Company.The Company recognized the net earnings of the VIEs only to the extent it recovered losses previously recognized with respect to the VIEs.Earnings of the VIEs in excess of the Company’s previously recognized losses with respect to that VIE were eliminated from the Company’s earnings and attributed to the respective equity owner of the VIEs by recording such earnings as non-controlling interest in variable interest entities on the Company’s consolidated financial statements.During the three and nine months ended September 30, 2008, the VIEs experienced a combined net income of $43,838 and $138,144, respectively, which accordingly resulted in a non-controlling charge on the Company’s statements of operations. 6 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Credit Risk and Major Customers Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the nine months ended September 30, 2009 and 2008 and significant customer accounts receivable balances at September 30, 2009 and 2008: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 2009 2008 2009 2008 1 49.8% 1.4% 54.9% 3.6% 2 9.0 1.6 6.4 - 3 - 27.2 9.0 7.2 4 5.8 8.6 2.2 15.2 64.6% 38.8% 72.5% 26.0% Segment Reporting Through September 30, 2009, the Company provided products and services through one reportable operating segment, Industrial Tank and Piping. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance codifying generally accepted accounting principles in the United States (“GAAP”).While the guidance was not intended to change GAAP, it did change the way the Company references these accounting principles in the Notes to the Consolidated Financial Statements.This guidance was effective for interim and annual reporting periods ending after September 15, 2009.The Company’s adoption of this authoritative guidance as of September 30, 2009 changed how it references GAAP in its disclosures. In June 2009, the FASB issued authoritative guidance that eliminates the quantitative approach previously required for determining the primary beneficiary of a variable interest entity and requires on-going qualitative reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.This guidance is effective for fiscal years beginning after November 15, 2009.The Company does not expect the adoption of this authoritative guidance to have any current impact on the consolidated financial statements. Note 3.Inventories Inventories consist of the following: September 30, 2009 December 31, 2008 Raw materials $ 420,285 $ 440,741 Work in progress 677,721 913,174 Finished goods - - Total $ 1,098,006 $ 1,353,915 7 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4.Property and Equipment, Net Property and equipment are as follows: September 30, 2009 December 31, 2008 Land and improvements $ 82,572 $ 74,023 Buildings and improvements 3,610,997 3,590,267 Machinery and equipment 2,511,398 2,125,177 Vehicles and trailers 376,925 381,212 Computer equipment 200,478 173,926 Furniture and office equipment 107,072 104,813 6,889,442 6,449,418 Less accumulated depreciation (1,065,839 ) (766,961 ) Net property and equipment $ 5,823,603 $ 5,682,457 Depreciation expense was $117,838 and $83,616 for the three months ended September 30, 2009 and 2008, respectively.Depreciation expense was $313,215 and $245,273 for the nine months ended September 30, 2009 and 2008, respectively. The cost of equipment under capital lease as of September 30, 2009 and December 31, 2008 was $21,075.The accumulated amortization of equipment under capital lease as of September 30, 2009 and December 31, 2008 was $4,039 and $2,459, respectively. Note 5.Intangible Assets Intangible assets are as follows: September 30, 2009 December 31, 2008 Non-compete agreement $ 5,000 $ 5,000 Customer list 74,434 74,434 Deferred financing costs 69,338 66,017 148,772 145,451 Less accumulated amortization (87,970 ) (75,636 ) Net intangible assets $ 60,802 $ 69,815 Amortization expense was $3,382 and $2,949 for the three months ended September 30, 2009 and 2008, respectively.Amortization expense was $12,334 and $8,979 for the nine months ended September 30, 2009 and 2008, respectively.Estimated amortization expense for the next five years is as follows: 2009 – remaining $ 2,513 2010 8,293 2011 7,114 2012 5,396 2013 4,872 Thereafter 32,614 Total $ 60,802 8 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6.Financing Arrangements Line of Credit – Bank The
